Case 3:20-cv-03248-MAS-ZNQ Document 26 Filed 03/01/21 Page 1 of 18 PagelD: 704

NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

ROMSPEN ROBBINSVILLE, LLC,

SUTAISILE Civil Action No. 20-3248 (MAS) (ZNQ)

v. MEMORANDUM OPINION
TOWNSHIP OF ROBBINSVILLE, et al.,

Defendants.

 

 

SHIPP, District Judge

This matter comes before the Court upon three Motions to Dismiss Plaintiff Romspen
Robbinsville. LLC*s (“Romspen”) Complaint filed by Defendants Township of Robbinsville
(“Township”), Robbinsville Township Planning Board (“Planning Board”) (with the Township.
(the “Township Defendants”), and Princeton Healthcare System d/b/a Penn Medicine Princeton
Health (“PHS”) (collectively, Defendants”), (ECF Nos. 10, 1t. 12.) Plaintiff opposed each
Motion (ECF Nos. 16, 17, 18) and Defendants replied (ECF Nos. 21. 22, 23). Plaintiff also filed a
Motion for Leave to File a Sur-Reply. (ECF No. 24.) The Court has carefully considered the
parties’ submissions and decides the matter without oral argument pursuant to Local Civil Rule
78.1. For the reasons set forth herein, the Township Defendants’ Motions are denied in part and

granted in part, and PHS’s Motion is granted.
Case 3:20-cv-03248-MAS-ZNQ Document 26 Filed 03/01/21 Page 2 of 18 PagelD: 705

I. BACKGROUND '

In this action, Plaintiff alleges the Township Defendants have wrongfully deprived it of an
opportunity to develop its property. Plaintiff owns a parcel of real property located within a
redevelopment area in Robbinsville, New Jersey (the “Property”). PHS is the conditionally
designated redeveloper of the redevelopment area. (Compl. *5. 95, ECF No. 1.)° Plaintiff is a
mortgage originator that “funds the loans it makes with capital” it manages. (/cd. at *9, 9 17.)
Plaintiff is also an affiliate of Romspen Investment Corporation (“RIC”), another entity in the
mortgage lending business. (/e, at *9, 4 16.)

A. Land Use Approvals

In 2006, the Planning Board granted the Property’s previous owner, Kings Interest, LLC
(“Kings Interest”), Land Use Approvals for a proposed mixed-use development project consisting
of three buildings that include apartment units. retail space, office space. and a restaurant with a
bar (the “Project”). (/d. at *10, € 20.) Shortly thereafter. Kings Interest postponed the Project due
to the 2007-2008 financial crisis. (fd. at *1 1. ] 22.) Kings Interest “obtain[ed] extensions of the
Land Use Approvals to permit construction of the Project if and when economic conditions
improved.” (/d. at *11, § 23.)

B. Redevelopment Plan

In October 2010, the Township adopted a resolution designating Town Center South as an

“area in need of redevelopment” (the “TCS Redevelopment Area”) pursuant to the Local

 

' For purposes of the instant Motions. the Court summarizes and accepts as true the factual
allegations of the Complaint. Phillips v. Cnty. of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008).

? Paragraphs in the Complaint are incorrectly numbered. Therefore. when citing to the Complaint,
the Court will refer to both the page and paragraph numbers. Page numbers preceded by an asterisk
refer to the page number on the ECF header.

bo
Case 3:20-cv-03248-MAS-ZNQ Document 26 Filed 03/01/21 Page 3 of 18 PagelD: 706

Redevelopment and Housing Law, N.J. Stat. Ann. § 40A:12A-1, e¢ seg. (LRHL"). (/d. at *11,
4 24.) The Township later approved a Redevelopment Plan for the TCS Redevelopment Area (the
“TCS Redevelopment Plan”). (/d. at *12, © 26.) “The TCS Redevelopment Plan prohibits the
Planning Board from considering a development plan within the TCS Redevelopment Area unless
and until the Township... approves ‘the Project Concepts and Description of Project Elements."”
(id. at *12, § 27.) As to pre-approved projects, including Kings Interest’s Project, the TCS
Redevelopment Plan states in relevant part:

[T]he Planning Board has approved several development

applications for lands located in what is now the Redevelopment

Area. Such Pre-Existing Approvals reflect development that is not

consistent with the Goals & Objectives of this Redevelopment Plan,

and may not be achievable in the current economic climate. As such,

it is unlikely if they would be proposed and/or approved if proposed

today ~ at least in their current form.

While it is not within the Township’s power to negate ~ or even

compel modifications to ~ the approvals previously granted, the

Township can ~ and does ~ encourage those entities who received

Pre-Existing Approvals to explore new concepts and designs that

would be consistent with this Redevelopment Plan, and to seek

amendments to their current approvals accordingly.
(del. at *12, 7 28; see TCS Redevelopment Plan *81, § 3.8, *82. § 3.8.3. *99, § 6.3. Ex. 2 to Compl.)

In September 2015, Kings Interest conveyed the Property along with the Land Lise

Approvals to Robbinsville Commons, LLC (“Robbinsville Commons”). (Compl. *13, © 29.) That
same month, “RIC made a [secured] loan... to [Robbinsville Commons] to fund elements of the
development and construction of the Project.” (/e. at *13, 9] 15-16, 30.) Plaintiff alleges that RIC
relied upon Section 6.3 and the Land Use Approvals in electing to loan the funds. (/ at *14,'9 18.)

According to Plaintiff, Section 6.3 “grandfathered” pre-approved projects and thus permitted the

Project to “proceed without consideration of the TCS Redevelopment Plan[.]” (/d. at *12, 9 28.)
Case 3:20-cv-03248-MAS-ZNQ Document 26 Filed 03/01/21 Page 4 of 18 PagelD: 707

Cc. Plaintiff's Acquisition of the Property and Land Use Approvals

Robbinsville Commons ultimately defaulted on the loan. (/d. at *14, 7 19.) “In partial
resolution of RIC’s claims against [Robbinsville Commons] arising from the [Ioan default. on or
about March 16, 2018, [Plaintiff] (as the designee of RIC) took title to the Property, and also took
an assignment of the Land Use Approvals.” (dc. at *14, 9 20.) At the time of Plaintiff's acquisition,
the Land Use Approvals were set to expire on June 30. 2018, pursuant to a resolution then-recently
adopted by the Planning Board. (/d. at #14, 9 21.)°

1. Application to Extend Land Use Approvals

On May 4, 2018, Plaintiff applied to the Planning Board for an extension of the Land Use
Approvals, (/d, at *15, 23.) Sometime thereafter, the Township Defendants contacted Plaintiff
to suggest that Plaintiff “amend its plans for the Project to bring them in line with the TCS
Redevelopment Plan[.]° (/ed. at *15, 4 24.) Plaintiff then had “multiple” in-person and telephonic
discussions “with Township officials. including Mayor Dave Fried [(‘Mayor Fried”)] and Director
of Community Development Hal English [(‘Director English’)]” concerning the Project. (/d. at
*15. © 25.) Plaintiff alleges that, “[d]juring the course of these discussions. the Township
[D]efendants, and, in particular [Director] English and Mayor Fried. forcefully recommended. . .
that [Plaintiff] withdraw [its] extension application, strongly implying that they would ensure that
the Planning Board would not look favorably upon same[.]” (/d. at *15, 7 26.) According to

Plaintiff, Director English and Mayor Fried “suggested” that Plaintiff instead proceed with an

 

3 The resolution appears to have been adopted in February 2018. (See Resolution No. PB2018-08
*115.) Although the Complaint asserts that Robbinsville Commons owned the Property and Land
Use Approvals at the time, the resolution states that Kings Interest owned the Property and applied
for the extension. (/d. at *114—15.} In any event. Defendants do not dispute that Plaintiff is the
owner of the Property. In addition, the resolution contains a provision that states the “[rJesolution
is contingent upon the applicant providing . . . an updated traffic report” to “the Township [by] no
later than September 30, 2018.” (/e. at *1.15.) It is unclear whether this contingency was met.
Case 3:20-cv-03248-MAS-ZNQ Document 26 Filed 03/01/21 Page 5 of 18 PagelD: 708

amended site plan application “following additional discussions ... designed to reach a consensus
regarding the form the Project should take.” (/d.) Plaintiff asserts that, based on these alleged
discussions, it withdrew the extension application on July 19, 2018. (/d. at *16. 4 30.)
Ze Amended Site Plan Application

During the next few months, Plaintiff and Township officials participated in a “series of
meetings” in which Plaintiff accepted “suggestions” regarding modifications to the amended site
plan application. (/d. at *16, J 31.) At Director English’s prompting, Plaintiff also obtained a
wetlands survey of the Property and provided a copy to the Township. (/c. at *17, §§ 33-34.)

Beginning in early 2019, Director English “became less responsive” but Plaintiff
nevertheless “pushed forward with its development plans.” (/d. at *17—18, 44 35-36.) In February
2019, counsel for the Planning Board advised that Plaintiff may submit its amended site plan
application directly to the Planning Board. (/d. at *18, | 37.) Around this time, a real estate broker
approached Plaintiff on behalf of a developer that was interested in acquiring the Property. (/d. at
*18, 438.) The real estate broker also indicated that the developer had been working with PHS on
a development project that included the Property. (/c.) Plaintiff alleges that although it “found [the
real estate broker's] statements to be troubling|] and inconsistent with [its] months of discussions
with the Township, Plaintiff[] advised that [it] had no objection to [the developer] making an
offer.” (/d. at *18, § 39.) Shortly thereafter. the real estate broker submitted an expression of
interest offering $1,046,000 for the Property. which had a market value of approximately
$6,400,000. (/d. at *13. 1 31. *18 | 39.)

Around this time. in February 2019, the Township adopted a resolution designating PHS
as a conditional redeveloper. (/d. at *19. § 40.) According to Plaintiff, it “generally [knew] that

PHS and the Township were in discussions regarding the redevelopment of certain adjacent lands.

tan
Case 3:20-cv-03248-MAS-ZNQ Document 26 Filed 03/01/21 Page 6 of 18 PagelD: 709

{but] the Township never stated that it was considering designating PHS as the redeveloper of
[Plaintiff's] Property or the master redeveloper™ for the TCS Redevelopment Area. (/e, at *19,
* 41.) Nevertheless, Plaintiff “accelerated its efforts to proceed with its Project.” (/d. at *20, 7 47.)

On April 25, 2019, Plaintiff submitted an Amended Site Plan Application to the Planning
Board. (/e. at *21, § 48.) According to Plaintiff, the application “conform{[ed] in all respects to the
TCS Redevelopment Plan[.]” (4d at *22, § 52.) On May 6. 2019, Director English informed
Plaintiff's counsel that the application would not be accepted or reviewed by the Planning Board
because (1) the application was “deficient on its face as the approvals have expired” and (2) a
Township ordinance “contemplates a master redeveloper for the redevelopment area.” (/e. at *21,
91 50.)

In July 2019. Plaintiff received correspondence from an entity “claiming that it had been
engaged by the Township to perform an appraisal of the Property for potential acquisition by the
Township in the exercise of its power of eminent domain.” (/d. at *22, § 54.) That same month,
the Township extended PHS's conditional designation as redeveloper. (/d. at *22-23, 4 55.)
Plaintiff alleges that “[dJespite multiple .. . efforts to seek to have the Township reconsider its
position, and allow Plaintiff to develop its own Property. the Township continues to fail and refuse
to deal with Plaintiff[.J” (/d. at *22, 9 53.) Plaintiff claims it “has been placed in an indefinite limbo
by the Defendants, whose actions have rendered the Property unusable.” (/d. at *25. 4 63.)

D. Procedural History

On March 25, 2020. Plaintiff filed the present five-count action against Defendants
asserting claims for: (1) violations of its substantive and procedural due process rights against the
Township Defendants, (éd. at *25-27, {| 54-59); (2) fraudulent inducement against the Township

Defendants (id. at *28-30, {| 60-69); (3) tortious interference against PHS. (ie, at *31—32, §4 60—

6
Case 3:20-cv-03248-MAS-ZNQ Document 26 Filed 03/01/21 Page 7 of 18 PagelD: 710

67); (4) estoppel against the Township, (id. at *33, [{] 68-73.); and (5) governmental taking without
just compensation, seeking $9,000,000, (id. at 34-35, [| 74-80). Defendants now move to dismiss
Plaintiff's Complaint for lack of subject-matter jurisdiction and failure to state a claim.
I. LEGAL STANDARDS

A. Subject-Matter Jurisdiction

“Federal courts are courts of limited jurisdiction” that “possess only that power authorized
by Constitution and statutef.]*” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375. 377
(1994) (citations omitted). A plaintiff bears the burden of demonstrating that jurisdiction exists.
ta.

Rule 12(b)(1)" allows a court to dismiss a complaint for lack of subject-matter jurisdiction.
“A Rule 12(b)(1) motion may be treated as either a facial or factual challenge to the court's subject
matter jurisdiction.” Gould Elecs. Inc. v. United States, 220 F.3d 169, 176 (3d Cir. 2000). “In
reviewing a facial attack, the court must only consider the allegations of the complaint and
documents referenced therein and attached thereto. in the light most favorable to the plaintiff.” ed.
(citations omitted). On a factual attack, “no presumptive truthfulness attaches to [the] plaintiff's
allegations, and the existence of disputed material facts wil] not preclude the trial court from
evaluating for itself the merits of jurisdiction claims.” Mortensen v, First Fed. Sav. & Loan Ass'n.
549 F.2d 884, 891 (3d Cir. 1977).

B. Pleading Standard

Rule 8(a)(2) “requires only ‘a short and plain statement of the claim showing that the

pleader is entitled to relief,” in order to “give the defendant fair notice of what the . .. claim ts and

tye

 

* All references to a Rule” or “Rules” hereinafter refer to the Federal Rules of Civil Procedure.
Case 3:20-cv-03248-MAS-ZNQ Document 26 Filed 03/01/21 Page 8 of 18 PagelID: 711

the grounds upon which it rests.’” Bell Ail. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (alteration
in original) (quoting Conley v. Gibson, 355 U.S. 41. 47 (1957)).

A district court conducts a three-part analysis when considering a motion to dismiss for
failure to state a claim pursuant to Rule 12(b)(6). Malleus v. George, 641 F.3d 560, 563 (3d Cir.
2011). “First, the court must ‘tak[e] note of the elements a plaintiff must plead to state a claim.”
/d. (alteration in original) (quoting Ashcroft v. [gbal. 556 U.S. 662, 675 (2009)). Second, the court
must accept as true all of the plaintiff's well-pleaded factual allegations and construe the complaint
in the light most favorable to the plaintiff. Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir.
2009) (citing fgbal, 556 U.S. at 678). The court, however, may ignore legal conclusions or
factually unsupported accusations that merely state “the-defendant-unlawfully-harmed-me.”
Iqbal, 536 U.S. at 678 (citing Twombly, 550 U.S. at 555). Finally, the court must determine
whether “the facts alleged in the complaint are sufficient to show that the plaintiff has a “plausible
claim for relief.” Fowler, 578 F.3d at 211 (quoting fgéa/, 556 U.S. at 679). A facially plausible
claim “allows the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged.” /d. at 210 (quoting /gba/, 556 U.S. at 678). The “defendant bears the burden
of showing that no claim has been presented.” Hedges v. United States, 404 F.3d 744, 750 (3d Cir.
2005).

II. DISCUSSION
A. Township Defendants
1. Count One: Substantive and Procedural Due Process
Count One alleges the Township violated Plaintiff's substantive and procedural due

process rights by arbitrarily and capriciously (1) adopting two resolutions that (i) designated PHS
Case 3:20-cv-03248-MAS-ZNQ Document 26 Filed 03/01/21 Page 9 of 18 PagelD: 712

as a conditional redeveloper and (ii) extended PHS‘s designation as redeveloper. and (2) refusing
to consider Plaintiff s conforming Amended Site Plan Application. (Compl. *25-26, fj 55-57.)

In moving to dismiss Count One, the Township Defendants argue the Court lacks subject-
matter jurisdiction because Plaintiff failed to timely avail itself of “constitutionally adequate
judicial remedies.” (Twp. Defs.. FMB 12-13. ECF No. 10-3.) The Township Defendants seem to
argue that, for the same reason, Plaintiff's procedural due process claim fails. (fe. at 13-15.) As
for the substantive due process claim, the Township Defendants contend that claim fails because
Plaintiff's allegations “do not rise to the level of shocking the conscience.” (/d. at 20.) The Court
addresses each argument in turn.

i. Subject-Matter Jurisdiction

According to the Township Defendants. Plaintiff's failure to file an action in lieu of
prerogative writs in state court strips the Court of subject-matter Jurisdiction. (/. at 17.) Although
Count One is titled “Violations of Plaintiff's Rights to Substantive and Procedural Due Process”
and cites the United States Constitution, (Compl. *23, *27, 7 58), the Township Defendants posit
that the above-stated claims involve municipal land use decisions that “are wholly inappropriate
for a federal court to consider.” (Twp. Defs.” FMB 15).

The very cases cited by the Township Defendants, however, demonstrate that federal courts
routinely consider challenges to municipal land use matters brought under the Due Process Clause
of the Fourteenth Amendment. (See, e.g., fd. at 13 (citing United Artists Theatre Circuit, Ine. v.
Twp. of Warrington, 316 F.3d 392, 402 (3d Cir. 2003) (holding that the “shocks the conscience”
standard is the applicable standard when reviewing non-legislative “substantive due process claims

in land-use disputes.”)).) And the fact that Plaintiff did not pursue an action in lieu of prerogative
Case 3:20-cv-03248-MAS-ZNQ Document 26 Filed 03/01/21 Page 10 of 18 PagelID: 713

writs? in state court does not, as the Township Defendants suggest. preclude Plaintiff from seeking
to vindicate its due process rights in federal court. See Johnson v. Paterson Hous, Auth., No. 17-
7314, 2019 WL 1439118, at *4 (D.N.J. Apr. 1, 2019) (rejecting argument that a “[p]laintiff was
required to file an action in lieu of prerogative writs in New Jersey state court before filing a federal
cause of action, in federal court, for [the] [dJefendant’s alleged unconstitutional taking of a
federally created property right”). The Court, therefore, denies the Township Defendants’ Motion
to Dismiss Count One for lack of subject-matter jurisdiction over Plaintiff's due process claims.
ii. Procedural Due Process

Count One appears to challenge only the Township Defendants’ alleged refusal to consider
Plaintiff's Site Plan Application on procedural due process grounds. (Compl. *25-27, ff 55-59.)
In moving to dismiss this claim, the Township Defendants argue that “New Jersey furnishes a
constitutionally adequate procedural due process”—an action in lieu of prerogative writ—"that
provides a reasonable remedy to correct a legal error by an administrative body.” (Twp. Defs.*
FMB 13-14.)

“Procedural due process claims face a two-part gateway inquiry: (1) whether the plaintiff
has a property interest protected by procedural due process, and (2) what procedures constitute due
process of law.” S. Allegheny Pittsburgh Rest. Enters., LLC v. City of Pittsburgh, 806 F. App'x
134, 139 (2020) (internal quotation marks and citation omitted). “The fundamental requirement of

due process is the opportunity to be heard and it is an opportunity which must be granted at a

 

> An action in lieu of prerogative writs, a claim that may be filed in federal court despite the
Township Defendants” suggestions to the contrary, “permits a ‘court [to] set aside a municipal
board decision if it is shown to be arbitrary, capricious or unreasonable, not supported in the
evidence. or otherwise contrary to law.” See, e.g., Nat'l Amusements inc. v. Borough of Palmyra,
716 F.3d 57, 63 (3d Cir. 2013) (alteration in original) (quoting Rivkin v. Dover Twp. Rent Leveling
Ba, 671 A.2d 567, 581 (N.J. 1996)).
Case 3:20-cv-03248-MAS-ZNQ Document 26 Filed 03/01/21 Page 11 of 18 PagelD: 714

meaningful time and in a meaningful manner.” /d. (citations omitted). “Due process is flexible and
calls for such procedural protections as the particular situation demands.” Hickox v. Christie, 205
F, Supp. 3d 579, 601 (D.N.J. 2016) (citation omitted).

Here, the Township Defendants do not dispute whether Plaintiff has a property interest
protected by procedural due process. Rather. the Township Defendants maintain that an action in
lieu of prerogative writs is an adequate remedy for challenging municipal land use decisions, (See
Twp. Defs." FMB 13-17.) But that argument misses the mark. As the Township Defendants note.
an action in lieu of a prerogative writ must be filed no later than forty-five days after a
determination or resolution is adopted reflecting the municipal agency's decision on a land use
application. (/e. at 14 (citing. N.J. Ct. R. 4:69-6)); see Cohen v. Thoft, 845 A.2d 1281, 1284-85
(N.J. Super. Ct. App. Div. 2004) (explaining the procedure “for filing an action in lieu of
prerogative writs to challenge the grant or denial of a land use application.”) The Complaint
alleges, however, that the Township Defendants refuse to consider Plaintiff's application, fet alone
render a final appealable decision. (Compl. *21. 7 50, *27, 4.59.) The Township Defendants do
not appear to assert that they rendered a formal appealable decision on Plaintiff's application. Nor
do the Township Defendants cite any state law that may have provided Plaintiff “a means of
contesting an official's failure to act on the application.” See Haichak v. Dorrance Twp. Bd. of
Supervisors, No. 18-1285, 2019 WL 4795650, at *8 (M.D. Pa. Sept. 30, 2019) (denying motion to
dismiss a procedural due process claim and finding that “[t]he effect of the withholding of a
decision... is a legally significant fact because. without municipal authority's definitive position
on whether an application is granted or denied, consideration of an aggrieved application's claim
may ultimately be hindered or foreclosed.”). On these facts, the Court finds that the Township

Defendants fail to meet their burden of showing that Plaintiff has not stated a plausible procedural

I
Case 3:20-cv-03248-MAS-ZNQ Document 26 Filed 03/01/21 Page 12 of 18 PagelD: 715

due process claim and, accordingly, denies the Township Defendants’ Motion to Dismiss this
issue.
iii. Substantive Due Process

The Township Defendants argue that Plaintiff's substantive due process claim should be
dismissed because the Complaint’s allegations “do not rise to the level of shocking the
conscience.” (Twp. Dfs.” FMB 20.)

“Substantive due process is a component of the [Fourteenth Amendment] that protects
individual liberty against certain government actions regardless of the fairness of the procedures
used to implement them.” Newark Cab. Ass'n v. City of Newark, 901 F.3d 146, 155 (3d Cir. 2018)
(alteration in original) (internal quotation marks and citation omitted). The Third Circuit has
“recognized that two very different threads make up the fabric of substantive due process:
substantive due process relating to legislative action and substantive due process relating to non-
legislative action.” /d. (internal quotation marks and citation omitted). To state a non-legislative
substantive due process claim, a plaintiff must allege he has “a property interest protected by the
substantive due process clause[,] and the government's deprivation of that protected interest
shocks the conscience.” Joey's Auto Repair & Body Shop v. Fayette Cnty.. 785 F. App’x 46, 49
(3d Cir. 2019) (alteration in original) (internal quotation marks and citation omitted).

“The ‘shocks the conscience standard” encompasses ‘only the most egregious official
conduct.”” /d. (citing United Artists. 316 F.3d at 400). “This test is not precise, though it is intended
to limit the involvement of federal courts in zoning disputes.” /d. at 50 (citations omitted). “In the
land-use context, [courts] look for evidence of corruption. self-dealing. intentional interference
with constitutionally protected activity. virtual ‘takings.’ or bias against an ethnic group on the

part of local officials.” Button v. Snelson, 679 F. App’x 150. 154 Gd Cir. 2017) (citation omitted).
Case 3:20-cv-03248-MAS-ZNQ Document 26 Filed 03/01/21 Page 13 of 18 PagelD: 716

“Mere evidence of ‘improper motives’ is insufficient.” Locust Valley Golf Club, Inc. v. Upper
Saucon Twp., 391 F. App’x 195, 199 (3d Cir. 2010) (citation omitted).

Here, the Complaint’s allegations fall short of establishing a substantive due process claim.
The Complaint alleges the Township Defendants “induced” Plaintiff to withdraw its application
to extend the Land Use Approvals in order to “cause Plaintiff's entitlements to lapse [and thereby]
allow PHS to control all projects in the redevelopment area[.J” (Compl. *4-5, §§ 2-3.) The
Complaint further alleges the Township Defendants now refuse to consider the Amended Site Plan
Application that they “suggested” Plaintiff submit in accordance with the TCS Redevelopment
Plan. Gd. at *15, ] 26.) Even accepting these allegations as true, they do not support a finding that
the Township Defendants engaged in corruptive or self-dealing conduct that “shocks the
conscious.” For example, the Complaint does not allege the Township Defendants profited. or in
any way benefitted, from seeking “to allow PHS to control” the redevelopment project. See, ¢.g..
Potter v. City of Chester, No. 12-2058, 2012 WL 5464970, at *6 (E.D. Pa. Nov. 9, 2012) (“Even
accepting as true that Defendants” purpose of driving Plaintiff out of business was to benefit an
unnamed pizzeria, there are no factual averments that Defendants would have profited or
benefitted personally. Such does not rise to a level of self-dealing that shocks the conscience, but
rather, at most, such allegations point to an improper motive[.]”). The Court. therefore. grants the
Township Defendants’ Motion to Dismiss Plaintiff's substantive due process claim.

2. Count Two: Fraud/Fraudulent Inducement

Rule 9(b) imposes a “heightened pleading standard [that] requires the plaintiff to state the
circumstances of the alleged fraud with sufficient particularity to place the defendant on notice of
the precise misconduct with which it is charged.” Caspersen as Tr. for Samuel MW. Caspersen

Dynasty Tr, v. Oring. 441 F. Supp. 3d 23. 35 (D.N.J. 2020) (citation omitted); see Fed. R. Civ. P.

13
Case 3:20-cv-03248-MAS-ZNQ Document 26 Filed 03/01/21 Page 14 of 18 PagelD: 717

9(b) (“In alleging fraud or mistake, a party must state with particularity the circumstances
constituting fraud or mistake.”). In general, “the plaintiff must plead or allege the date, time, and
place of the alleged fraud or otherwise inject precision or some measure of substantiation into a
fraud allegation.” Oring, 441 F. Supp. 3d at 35 (internal quotation marks and citation omitted).

To state a claim for common-law fraud, a plaintiff must allege: “(1) a material
misrepresentation of a presently existing or past fact; (2) knowledge or belief by the defendant of
its falsity: (3) an intention that the other person rely on it; (4) reasonable reliance thereon by the
other person; and (5) resulting damages.” Banco Popular N. Am. v. Gandi, 876 A.2d 253, 260 (N.J.
2005) (citation omitted).

“[M]isrepresentation and reliance are the hallmarks of any fraud claim, and a fraud cause
of action fails without them.” Read v. Profeta, 397 F. Supp. 3d 597, 635 (D.N.J. 2019) (citing
Banco Popular, 876 A.2d at 635)). “An alleged misrepresentation must be premised upon an
assertion that is not in accord with the facts.” /d. (citation omitted). The assertion, however, “must
relate to something that is a fact at the time the assertion is made in order to be a misrepresentation.
Such facts include past events as well as present circumstances but do not include future events.”
/d. (citation omitted). “Indeed. in order to constitute a fact, a statement’s content must be
susceptible of “exact knowledge’ at the time it is made.” /ed. (citation omitted).

Here, the Complaint fails to adequately allege a material misrepresentation of a presently
existing or past fact. Instead, in a conclusory manner, the Complaint alleges that the Township
Defendants “fraudulently induced” Plaintiff to withdraw its extension application by “forcefully
recommend[ing]” that Plaintiff do so and “strongly implying that [they] would ensure the Planning
Board would not look favorably upon [the extension application].” (Compl. *4, 7 2. *13. 4] 26,

*28-29, | 64.) These allegations. however. do not contain any statements “relating to something
Case 3:20-cv-03248-MAS-ZNQ Document 26 Filed 03/01/21 Page 15 of 18 PagelD: 718

that [was] a fact at the time assertion was made[.]* Read, 397 F. Supp. 3d at 636 (“in order to
constitute a fact, a statement’s content must be susceptible of “exact knowledge’ at the time it is
made,” (citation omitted)). Moreover, the Complaint’s allegation that the Township Defendants
“advised” they “would work with [Plaintiff] and look favorably upon an Amended Site Plan
[A]pplication,” (Comp. *15, J 24), is not sufficient to constitute a misrepresentation. Read, 397
F. Supp. 3d at 635 (“the alleged misrepresentation cannot be predicated simply upon a promise to
perform that subsequently is unfulfilled,” (citation omitted)). Without more, the Complaint does
not satisfy Rule (9)(b)'s heightened pleading standard and fails to state a claim for fraud.® The
Court, accordingly, grants the Township Defendants” Motion to Dismiss Count Two.?
3. Count Five: Takings Claim

Count Five asserts a claim for inverse condemnation seeking to recover $9,000,000 for the
alleged taking of the Property. (Compl. *34-35. §] 74-80.) Count Five claims that the “Township
Defendants” actions have the equivalent effect of a taking of the Property without just
compensation.” (/d. at *34, § 79.) According to the Complaint, the Township Defendants” actions
have “(1) severely limited Plaintiff's economically beneficial use of the Property, (2) deprived the
Plaintiff of the productive use of its property interests, and (3) substantially destroyed the value of

the Property.” Ud. at *34, J 78.)

 

® Notably, Plaintiff's Opposition Brief does not directly address its fraud claim, much less point to
any alleged material misrepresentation of a presently existing or past fact.

Count Four asserts a claim for estoppel. To the extent Plaintiff seeks equitable estoppel. the Court
finds Plaintiff has sufficiently stated a claim. See Davin, LLC v. Daham. 329 N.J. Super. 54, 67
(N.J. Super Ct. App. Div. 2000) (noting that to state an equitable estoppel claim. a plaintiff must
plead that “the alleged conduct was done, or representation was made, intentionally or under such
circumstances that it was both natural and probable that it would induce action” and that plaintiff
relied on such conduct to his detriment.”). The Court is mindful that “equitable estoppel is applied
only in very compelling circumstances.” /d. (citation omitted). But for purposes of a Rule 12(b)
motion, Plaintiff has sufficiently stated a claim. The Court, accordingly, denies the Township
Defendants” Motion to Dismiss Count Four.
Case 3:20-cv-03248-MAS-ZNQ Document 26 Filed 03/01/21 Page 16 of 18 PagelD: 719

The Township Defendants argue that Plaintiffs takings claim is not ripe for review because
there is no “fina! determination regarding the redevelopment goals for Plaintiff's [P]roperty.”
(Defs.” Second Moving Br. 14, ECF No. 12-4.)

“[A] claim that the application of government regulations effects a taking of a property
interest is not ripe until] the government entity charged with implementing the regulations has
reached a final decision regarding the application of the regulations to the property at issue.”
Williams Cnty. Reg’! Plan. Comm'n v. Hamilton Bank, 473 U.S. 172, 186 (1985) rev'd on other
grounds, Knick v. Twp. of Scott, 139 S. Ct. 2162, 2169 (2019) (noting that “the validity of this
finality requirement . . . is not at issue here”). “This requirement informs the constitutional
determination whether a regulation has deprived a landowner of all economically beneficial use of
the property, .. . or defeated the reasonable investment-backed expectations of the landowner to
the extent that a taking has occurred.” Brubaker v. E. Hempfield Twp., 234 F. App’x 32, 36 (3d
Cir. 2007) (alteration in original) (internal quotation marks and citations omitted). Thus, the
finality rule allows suit when a “decisionmaker has arrived at a definitive position on the issue that
inflicts an actual, concrete injury[.]” Williams Cnty.. 473 U.S. at 193.

Here, the Court finds that Plaintiff's takings claim is not ripe for review. Although the
Township Defendants allegedly refuse to consider Plaintiffs application, the Complaint also
seems to acknowledge that the Property is subject to the TCS Redevelopment Plan. (See Compl.
*23-24, $9 35-63.) In that regard, the Complaint acknowledges that PHS has only been
conditionally designated as the redeveloper for the TCS Redevelopment Plan and no
redevelopment agreement has been finalized yet. (/d. at *22-23, © 55, *24. ¥ 62.) Thus, there has

been no final decision issued concerning the development plans for the Property. At this point.

16
Case 3:20-cv-03248-MAS-ZNQ Document 26 Filed 03/01/21 Page 17 of 18 PagelD: 720

therefore, Plaintiff has not suffered “an actual, concrete injury” for purposes of a takings claim.
The Court, accordingly, grants the Township Defendants” Motion to Dismiss Count Five.

B. Count Three: Tortious Interference Claim Against PHS

PHS argues that Plaintiff's tortious interference claim should be dismissed because
Plaintiff “cannot establish the essential elements of wrongful and intentional conduct. and a
reasonable expectation and probability of realizing an economic advantage.” (PHS*s Moving Br.
20, ECF No. 11-1.)

To state a claim for tortious interference. a plaintiff must allege: (1) he had a reasonable
expectation of economic benefit or advantage; (2) the defendant knew of that expectancy; (3) the
defendant wrongfully and intentionally interfered with this expectancy; (4) a reasonable
probability that but for the defendant's interference, he would have realized the economic benefit;
and (5) he was injured as a result of the defendant's interference. Fineman v. Armstrong World
Indus., Inc., 980 F.2d 171, 186 (3d Cir. 1992) (citing Printing Mart-Morristown vy, Sharp Elecs.
Corp., 116 N.J. 739, 751-52 (1989)).

“The wrongful and intentional interference prong of the test requires [the] [p]laintiff to
allege that the defendant acted with *malice.” Church & Dwight Co. v. SPD Swiss Precision
Diagnostics, GmBH, No, 10-453, 2010 WL 5239238, at *6 (D.N.J. Dec. 16, 2010) (citing Printing
Mart, 116 NJ. at 756). “Malice is the intentional doing of a wrongful act without justification or
excuse.” Coast Cities Truck Sales, Inc. v. Navistar Int’l Transp., Co., 912 F. Supp. 747. 772 (D.N.J.
1995) (internal quotation marks and citation omitted). Wrongful acts include “violence. fraud.
intimidation, misrepresentation. criminal or civil threats. and/or violations of the law.” Coast fo

Coast Ent.. LLC v. Coastal Amusements, Inc.. No. 05-3977, 2005 WL 7979273, at *22 (D.N.J.
Case 3:20-cv-03248-MAS-ZNQ Document 26 Filed 03/01/21 Page 18 of 18 PagelID: 721

Nov. 7, 2005) (citing EZ Sockets, Inc. v. Brighton-Best Socket Screw Mfg., 307 N.S. Super. 546,
359 (N.J. Super. Ct. App. Div. 1996)).

Here, the Complaint fails to adequately plead wrongful and intentional interference. The
Complaint claims PHS took “purposeful action intended to harm Plaintiff by causing” the
Township Defendants to engage in the alleged misconduct discussed above. (Compl. *31, J 64.)
But in doing so, the Complaint fails to identify what “purposeful action” PHS allegedly took.
Instead, the Complaint focuses on pointing out that “Plaintiff is eminently more qualified and
capable of developing the Project Property than PHS from both a financia! standard... and an
experiential standpoint{.]” (See, e.g., id. at *5,% 4.) The Complaint also notes that PHS engaged
in the unidentified “purposeful activity ... for improper reasons that at present remain unclear
(and may never reach the light of day)[.]° (/d. at *31—32. © 64.) Even if the Complaint adequately
pled wrongful and intentional interference, Plaintiff's tortious inference would still fail because
the Complaint fatls to allege that but for PHS’s interference, the Township Defendants would not
have engaged in the purported misconduct. Based on the foregoing, the Court grants PHS"s Motion
to Dismiss Count Three.

IV. CONCLUSION

For the foregoing reasons, the Township Defendants” Motion is denied in part and granted
in part. PHS’s Motion is granted. Plaintiff may file an amended complaint addressing the
deficiencies identified herein. The Court will enter an Order consistent with this Memorandum

Opinion.

/s/ Michael A. Shipp
MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE
